Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
The defendants,- who were Chinamen, were indicted for murder, and convicted of the first degree of that crime.
It is assigned for error, among other things, that the Court erred in instructing the jury: “As to the apparent absence of motive, I give you in charge that it cannot be considered either as proving or disproving the ease. If the question is asked, 6 Why did these prisoners kill the deceased ? ’ the law answers only, ‘ Why did any person kill him ? ’ Or, in reply to the argument of counsel, that no one would kill another under the circumstances stated, you would say at once, if you believe the facts to be proved—that Lew Fung was tied to the bush, and Tong Hoy was murdered—that somebody did do it. All murder is unreasonable; for if there be just reason for a homicide, it is not murder. The motives of guilty agents are so numerous, so hidden, and sometimes so inconsistent with reason, that were we to seek on trials like this for motives, we would find ourselves surrounded by the mysterious wickedness of the human heart. Malice aforethought is a necessary ingredient ■of murder, yet it is never necessary to prove malice. For when-ever one man kills another, and no cause or reason appears, it indicates a heart void of social duty, and fatally bent on mischief; and if the prosecution were required to do more, the attempt would be no less unreasonable than unprofitable.”
In this charge the Court erred. The fact of motive or the .absence -of motive is always an important inquiry in an issue of this *379kind. It is true that this consideration is not a conclusive circumstance ; but it is entitled to be considered, and may or may not be of great weight, according to the particular circumstances. The prisoner is always entitled to have every circumstance and fact in his favor weighed by the jury, and passed upon in their deliberations. The defendants here were entitled to have this fact of the absence of any apparent motive for the perpetration of so great a crime as a willful and assassinous murder weighed by the jury with the other proofs. It is against all experience and reason to suppose that a man will imperil his own life, and inflict upon another a brutal crime without motive, and in the mere wantonness of depravity. It is true that it does not follow that there was no motive, because no motive appears, or even that it follows that such wickedness as is implied from a crime for which there was no motive is impossible. But when the inquiry is as to the author of a crime, it is always a matter of importance to ascertain whether the person on whom it is charged had any motive to commit it.
We call attention again to what we said in the People v. Bealoba, as to the charges to the jury in capital cases. An elaborate charge, covering many pages of paper, written often in haste, and embracing a variety of suggestions and propositions, must embody, in many cases, errors which will vitiate a conviction; for in such cases it is necessary that the law should be given with entire accuracy. A few plain, simple propositions, clearly stated, give the jury a more satisfactory understanding of the principles involved than pages of general dissertation; while it is next to impossible to avoid saying something in the course of a long and elaborate charge, like that before us, upon which the criticism of acute lawyers may not be successfully exercised.
We have given already, in cases recently decided, our views in respect to the degrees and definition of murder, by following which the Judges below may put the case fairly before the jury upon this question.
Judgment reversed and cause remanded for a new trial.